UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

PAUL G. DINGESS,
Petitioner,

v.

PEABODY COAL COMPANY; DIRECTOR,
                                                                 No. 99-1003
OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,
Respondents.

On Petition for Review of an Order of the
Benefits Review Board.
(97-1807-BLA)

Submitted: July 27, 1999

Decided: September 17, 1999

Before WILLIAMS, MICHAEL, and MOTZ,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Lisa A. Warner, SHAFFER & SHAFFER, Madison, West Virginia,
for Petitioner. Mark E. Solomons, Laura Metcoff Klaus, ARTER &
HADDEN, L.L.P., Washington, D.C., for Respondents.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Paul Dingess petitions for review of a decision of the Benefits
Review Board ("Board") affirming the administrative law judge's
("ALJ") denial of his application for black lung benefits pursuant to
30 U.S.C.A. §§ 901-945 (West 1994 & Supp. 1998). The ALJ
reviewed the claim under 20 C.F.R. Part 718 (1998), of the applicable
regulations, and denied benefits based on his determination that the
evidence of record was insufficient to establish the existence of either
pneumoconiosis or total disability, or that pneumoconiosis contrib-
uted to total disability. The Board affirmed the ALJ's finding of no
pneumoconiosis without addressing the remaining elements of entitle-
ment. We must affirm the Board's decision if it correctly found that
the ALJ's decision is supported by substantial evidence and is in
accordance with law. See Doss v. Director, Office of Workers' Com-
pensation Programs, 53 F.3d 654, 658 (4th Cir. 1995).

The evidence relevant to the existence of pneumoconiosis in this
case consisted of x-rays and medical reports. Dingess primarily chal-
lenges the ALJ's weighing of the x-ray evidence on appeal. Initially,
we reject Dingess' assertion that the ALJ placed undue emphasis on
the numerical superiority of the negative x-ray interpretations in this
case. The record contains twenty-one interpretations of five x-ray
films. Only three of those interpretations were positive for pneumoco-
niosis, and three of the five films were uniformly interpreted nega-
tively for the disease by the physicians who read them.

Despite this numerical disparity, the ALJ relied most heavily on the
qualifications of the readers to resolve the conflict in the x-ray evi-
dence. He accorded greatest weight to the interpretations rendered by
Drs. Spitz, Shipley, and Wiot, because not only did these physicians
possess board certification and B-reader status, but they also held
prestigious teaching positions and had authored numerous publica-

                    2
tions in the black lung field. We have previously recognized that con-
sideration of the qualifications of the readers is not only proper, but
prescribed by the regulations. See Adkins v. Director, Office of Work-
ers' Compensation Programs, 958 F.2d 49, 52 (4th Cir. 1992).

Dingess correctly contends that the ALJ committed error when he
found that Dr. Speiden rendered inconsistent interpretations of a Janu-
ary 1993 x-ray. We find the error harmless, however, as it is clear that
Dr. Speiden's interpretation would, in any event, have received less
weight than the negative interpretations of Drs. Spitz, Shipley, and
Wiot, in light of their superior credentials. Moreover, the ALJ was not
irrational for questioning the reliability of Dr. Speiden's interpretation
based on the fact that, of the five physicians who read the January
1993 film, only she believed the film to be of the highest diagnostic
quality. All of the other physicians who viewed the film believed it
to be underexposed.

Dingess also argues that the ALJ erred by finding that Dr. Dear-
dorff, who rendered the sole positive interpretation of the January
1994 x-ray, was not a B-reader. Dr. Deardorff's Curriculum Vitae,
which Dingess submitted, indicated that Dr. Deardorff's B-reader sta-
tus expired in 1992, before he read the 1994 film. But on the doctor's
x-ray report, he checked a box indicating that he was a B-reader.
While the ALJ could have resolved this issue differently, the resume
that claimant himself provided constitutes substantial evidence sup-
porting the ALJ's resolution of the issue. Moreover, we again note
that any error would be harmless, because had the ALJ found Dr.
Deardorff to be a B-reader, under his analysis Dr. Deardorff's qualifi-
cations would still not equal those of several physicians who found
the x-ray evidence negative for pneumoconiosis.

We therefore conclude that the ALJ properly found the x-ray evi-
dence insufficient to establish pneumoconiosis. We note that Dingess
identifies no specific error committed by the ALJ in finding the medi-
cal opinion evidence insufficient to establish the disease. Dr. Rasmus-
sen was the only physician of record to diagnose pneumoconiosis.
The ALJ properly discredited his opinion, however, on the ground
that he offered no explanation for his conclusions. See Freeman
United Coal Corp. v. Cooper, 965 F.2d 443, 449 (7th Cir. 1992);

                     3
Brazelle v. Director, Office of Workers' Compensation Programs,
8003 F.2d 934, 936 (8th Cir. 1986).

The evidence of record therefore failed to establish pneumoconio-
sis. The failure to establish this critical element precludes entitlement
to benefits. See Lane v. Union Carbide Corp., 105 F.3d 166, 170 (4th
Cir. 1997) (listing pneumoconiosis among the critical elements of a
black lung claim). Accordingly, the decision of the Board is affirmed.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     4